*/




                                                FCRllT*-;
                                            COURT OF CRi»UAPPSyj
                                                 m      07 2015




J- <W£ \illv -h \Uoj u,W ike sh4fus ,-fi *,q U.IL. Is




                   T»«. 11k. -f.^T ^i, ClVv| kiitk;t£


                                         «^/ x W                  A A?6r
                                                                    z  ^




                                       7=                  --Le